DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Roy Fraser on 05/25/2021.

Claims:
 	Please replace independent claim 19 as follows:
19.
--
(Currently Amended) A recording system comprising: 
 	a recording section for performing recording on a medium; 
 	a feeding path that transports the medium to the recording section; 
 	a reversing path that branches from the transport path at a branch portion to reverse the medium; 
 	a transport path that extends downstream from the branch portion in the transport direction, wherein the transport path does not return to the recording section; 
 	a heating unit that heats the medium transported through the transport path; and 
 	a loop-like transport path configured to circumferentially transport the medium; 

 	wherein, as the medium passes through the loop-like transport path, the medium circulates the loop-like transport path a plurality of times and is heated by the heating unit a plurality of times without returning to the recording section.
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a medium drying device comprising: 
 	a transport unit that transports a previously unheated medium that has received a double-sided recording; 
 	a heating unit that heats the medium transported by the transport unit and is provided in a transport direction of the medium, wherein the medium is transported to a heating area by the heating unit a plurality of times, and 
 	a loop-like transport path including the heating area and configured to circumferentially transport the medium, 
 	wherein, as the medium passes through the loop-like transport path, the medium passes through the heating area a plurality of times.

5.	The Applicant also disclosed substantially the same subject matter in independent claim 19 with a recording system comprising: 
 	a recording section for performing recording on a medium; 
 	a feeding path that transports the medium to the recording section; 
 	a reversing path that branches from the transport path at a branch portion to reverse the medium; 

 	a heating unit that heats the medium transported through the transport path; and 
 	a loop-like transport path configured to circumferentially transport the medium; 
 	wherein the heating unit heats the medium transported through the loop-like transport path, and 
 	wherein, as the medium passes through the loop-like transport path, the medium circulates the loop-like transport path a plurality of times and is heated by the heating unit a plurality of times without returning to the recording section.

6. 	Japanese Patent application publication number 2008-179012 to Tsuji disclosed a similar invention in Fig. 1. Unlike in the instant application, Tsuji is silent about “a transport unit that transports a previously unheated medium that has received a double-sided recording”.

7. 	Tsuji is also silent about similar limitations in independent claim 19.

8. 	U.S. Patent application publication number 2011/0267396 to Yamamoto et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Yamamoto et al. are also silent about “a transport unit that transports a previously unheated medium that has received a double-sided recording; and a loop-like transport path including the heating area and configured to circumferentially transport the medium, wherein, as the medium passes through the loop-like transport path, the medium passes through the heating area a plurality of times”.

9. 	Yamamoto et al. are also silent about similar limitations in independent claim 19.



11. 	Morisawa et al. are also silent about similar limitations in independent claim 19.

12.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853